Citation Nr: 0317544	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from March 1967 to February 
1969.

This appeal arises from a July 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The Board also notes 
that the veteran requested a Travel Board hearing on his 
substantive appeal.  In September 2002, the veteran requested 
a videoconference hearing at the Huntington RO.  The claims 
folder was temporarily transferred from the Cleveland RO to 
the Huntington RO to accommodate the veteran's hearing 
request.  Thereafter, the veteran cancelled his 
videoconference hearing request.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake appropriate 
steps to contact the Social Security 
Administration (SSA) and obtain legible 
copies of all decisions relating to the 
veteran's claim for disability benefits 
as well as the medical records upon which 
such decisions were based.

3.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and 
psychiatric examinations.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations and all necessary diagnostic 
testing should be accomplished to include 
obtaining x-rays of the neck.  Based on a 
review of the record and the current 
examination, the orthopedic examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current neck disability is related to the 
veteran's service.  Based on a review of 
the record and the current examination, 
the psychiatric examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current 
psychiatric disability is related to the 
veteran's service.   It is imperative 
that the examiners provide the rationale 
for the requested medical opinions.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the one-year period for receipt 
of additional information or evidence, 
the RO should review the expanded record 
and re-adjudicate the issues on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued, and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




